Title: To James Madison from John McMaster, [ca. 18 February 1811]
From: McMaster, John
To: Madison, James


          
            [ca. 18 February 1811]
          
          The Petition and representation of John McMasters now a prisoner in the common gaol in Wiscasset in the district of Maine, humbly sheweth,
          That your petitioner at the instance of the Attorney of the United States for the district of Maine has been sued in two actions for a supposed breach of the laws of the United States, commonly called the Embargo Laws; that at the district Court holden at Wiscasset within & for the district of Maine on the first tuesday of September A.D. 1809 the said United States recovered judgment against him for one of said actions for the sum of ten thousand dollars debt or damage & one hundred & two dollars & eleven Cents costs of suit, & on the other action for the sum of twenty one hundred dollars & Costs; that on the former of said judgments a writ of Execution has been sued out, and your petitioner by force thereof on the tenth day of March A.D. 1810 was arrested & taken prisoner and confined to the said Gaol in Wiscasset where he ever since has remained as such.
          Your Petitioner is aware that by the decission of the Court he has been found guilty of violating the laws of his Country; but he humbly conceives that as he was a Young Man unskilled in the Maratime laws, the eye of indulgence will scrutinize his Conduct with Candour, and that justice will be tempered with Mercy when the head and not the heart is concerned in the offence.
          Your petitioner would beg leave further to state, that he is [a] man of no property; that he has no friends or relatives to assist him; that while confined in prison he has no prospect in view of ever being able to satisfy the demands that Government has against him; that on their clemency he relies for the hope of one day being able by industry to obtain a competency for age; that if confined for life he must be expensive to society and miserable through his existence. He begs leave also to further observe, that the little property he was supposed to have owned has already been seized by the Officers of the United States and has been confiscated & condemned; that he has lost this property by his imprudence & has suffered nearly a year’s imprisonment to attone for his Offences. As the paternal & the pardoning eye of the Executive of our Common Country has heretofore not disdained to extend its view even to Wiscasset Gaol, Your petitioner humbly hopes that his reiterated supplications will not offend the first Man of America, but that a pardon of his Offences will be granted & his penalties and forfeitures remitted if consistent with justice and not repugnant to the laws & dignity of the United States: And as in duty bound will ever pray
          
            John, Mc.Master,
          
         